Citation Nr: 1229208	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  07-20 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residual disability due to a head injury, to include as secondary to a service-connected disability.

2.  Entitlement to a temporary total evaluation due to hospitalization for, and convalescence after, a March 2008 accident.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions from the Portland, Oregon regional office (RO) of the Department of Veterans Affairs (VA).  The RO denied the Veteran's claim for entitlement to service connection for a head injury in a June 2006 rating decision and denied the claim of entitlement to a temporary total evaluation in a July 2008 rating decision.

In February 2010, the Veteran, accompanied by his spouse and authorized representative, appeared at a hearing held before the below-signed Veterans Law Judge in Portland, Oregon.  A transcript of that hearing has been associated with the claims file.

In May 2010, this matter was remanded to the RO for additional development.  

The Board notes that on December 14, 2011, prior to certification and transfer of the appeal to the Board, additional evidence from the Veteran was received at the Appeals Management Center (AMC).  The AMC did not issue a supplemental statement of the case pursuant to 38 C.F.R. § 19.31 after receipt of this evidence.  However, the Board finds that issuance of a supplemental statement of the case is not necessary since the additional evidence submitted by the Veteran is either duplicative or not pertinent to the issues on appeal.  Therefore, the Board finds that a remand to the AMC for issuance of an supplemental statement of the case is not required.  38 C.F.R. § 19.31(b)(1).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to a temporary total evaluation due to hospitalization for, and convalescence after a March 2008 accident and hospitalization is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  With resolution of the doubt in the Veteran's favor, the Veteran's service-connected left shoulder disability caused the Veteran to fall from a truck on March 31, 2008 and sustain a head injury to include a post-concussive syndrome.   

2.  With resolution of the doubt in the Veteran's favor, the currently demonstrated residual disability due to a head injury to include a post-concussive syndrome is proximately due to and was caused by the Veteran's service-connected left shoulder disability. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria to establish service connection for a residual disability due to a head injury to include post-concussive syndrome as secondary to the service-connected left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided VCAA notice letters to the Veteran in April 2006 and June 2008.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection and a temporary total rating pursuant to 38 C.F.R. §§ 4.29 and 4.30, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the June 2008 letter.  The claim for service connection was readjudicated in the August 2008 Supplemental Statement of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The VA treatment records dated from 1986 to 2009 and records from the Social Security Administration (SSA) are associated with the claims folder.  Medical records showing treatment for the injuries sustained from the March 31, 2008 injury, including the emergency response records, emergency room records, hospital records, and occupational health records are associated with the claims folder.  

Also of record are the following: a letter from the Veteran's former employer, stating that he was considered "temporarily totally disabled;" an occupational health physical therapy note stating that the injuries "were reasonably work related;" and a June 2009 completed VA form (request for employment information) showing that the Veteran had received a permanent partial disability payment from SAIF Corporation for injuries resulting from the March 2008 accident.  Private medical records from S.O. Audiology Center, S.R.M. Hospital, Brain Injury Rehabilitation Center, M. Neurological Spine Clinic, Rehabilitation Medicine Physicians of S.O., Audiology and Hearing Care, Brain Rehabilitation Medicine Consult, C.S. Family Practice, Surgical Center of S.O., and R.V. Medical Center are associated with the claims folder.  In May 2006 and June 2008, the Veteran indicated that he had no additional information or evidence to submit in support of his claim.  

The Veteran underwent a VA examination in 2010 to obtain medical evidence as to the nature and likely etiology of the claimed residual disability due to a head injury.    

With regard to the February 2010 Travel Board hearing, in Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  At the February 2010 hearing, the Veterans Law Judge and representative for the Veteran outlined the issues on appeal and engaged in a colloquy with the Veteran as to substantiation of the claims.   

The RO/AMC substantially complied with the Board's May 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The RO/AMC asked the Veteran to submit authorizations so that VA would be permitted to obtain medical records from the SAIF Corporation and the R.V. Medical Center.  In a May 2010 statement, the Veteran indicated that he had already sent in the hospital records in question to the RO and VA had all the records pertinent to the March 31, 2008 accident.  VA afforded the Veteran a VA examination and obtained a medical opinion as to whether the claimed head injury is related to active service.  The RO/AMC has substantially complied with the Board's instructions.  

In summary, the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Merits of the Claim

The Veteran has filed a claim of entitlement to service connection for a head injury on a direct basis, alleging that he experienced a head injury in service and, thereafter, symptoms such as memory impairment.  See the Veteran's statement dated in April 2006 and his testimony at the hearing before the Board in February 2010.  He has further claimed entitlement to service connection for a head injury on a secondary basis, alleging that his service-connected left shoulder disability "gave-out" or dislocated and caused him to fall 12 feet and injure his head on March 31, 2008.  See the June 2009 VA Form 9.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Service connection may also be granted for certain chronic diseases such as an organic disease of the nervous system when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.310 were revised.  Under this provision, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected as well.  

When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310 (a) (effective prior to and from October 10, 2006). 

The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective on October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The former paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added. 

The new provisions of 38 C.F.R. § 3.310 (b) indicate that "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities 38 C.F.R. Part 4 and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Affording the appellant the benefit of the doubt, the Board finds that the evidence establishes that service connection for a residual disability due to a head injury to include the post-concussive syndrome on a secondary basis is warranted.   
     
There is competent evidence of a current disability due to a head injury.  An August 2008 evaluation report from the M. Neurological and Spine Clinic shows an assessment of persistent post concussive syndrome with axonal shear injury visible on the head MRI; traumatic right peripheral vestibulopathy, status post fall off a flatbed truck on March 31, 2008.  An October 2010 VA examination report shows a diagnosis of post concussive syndrome with memory loss.  

There is competent evidence of an injury to the head in service.  The Veteran asserts that he sustained an injury to his head in service when a tire exploded, he was thrown into the air, and he landed on the hood of a vehicle.  He contends that he injured his head but was only treated for his low back injury in the hospital.  See the Veteran's testimony at the hearing before the Board in February 2010.  

Service treatment records dated July 4, 1968 document that the Veteran was thrown several feet by an exploding tire.  The treatment record indicates that the Veteran had multiple small scratches on his head and he had low back pain that was severe.  He was admitted to the hospital.  He was discharged on July 7, 1968.  It was noted that the Veteran was doing better and his back still bothered him.  The Veteran was discharged to light duty. 

A lay person is competent to testify as to observable symptoms and events.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's statements and the service treatment records establish that the Veteran's head was injured in service.  However, there is no competent evidence as to the extent of the head injuries other than small scratches.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  Although the Veteran is competent to report observable symptoms due to a head injury, as a lay person, is not competent to render a diagnosis due to the injury.  

The service treatment records do not document a residual head injury due to the July 1968 injury.  The service treatment records do not establish any head injury other than the small scratches.  The August 1970 separation examination indicates that examination of the head and neurological system was normal.  The Veteran denied having a history of a head injury, dizziness, fainting, or headaches. 

The Board finds that the more probative medical evidence of record establishes that the current post-concussive syndrome is not due to the in-service head injury but is due to the post-service March 31, 2008 head injury.  The Veteran was afforded a VA examination in October 2010 to obtain medical evidence as to the nature and etiology of the post concussive syndrome.  The VA examiner reviewed the Veteran's medical records and claims folder.  The examiner noted that a CT scan dated in 2004 was within normal limits.  The examiner indicated that a CT scan in around 2006 which was done as part of a workup for an ear problem read as "mild cerebral atrophy with a superficial soft tissue radio density in the left frontal region with suspicion of some overlying scarring possibly related to injury."  

The examiner noted that the Veteran's current problem was memory loss with the date of onset in 2006. The Veteran and his wife indicated that the Veteran's memory noticeably deteriorated in 2006 and especially after the head injury in 2008.  The Veteran's wife noted that he had been a heavy drinker all of his life.  

The examiner considered the injury in service in 1968 when the tire exploded.  The examiner noted that the Veteran did not specifically remember an injury to the frontal skull at that time.  The examiner also considered the injury in March 2008 when the Veteran fell and had a loss of consciousness.  The examiner noted that the CT scan of the head noted left posterior cephalohematoma and MRI showed diffuse axonal shear injury.  The examiner noted that after this injury, the Veteran's wife noted more memory problems.  

The Veteran underwent physical examination.  The diagnosis was post concussive syndrome with memory loss.  The examiner indicated that there was nothing in the service treatment records documenting evidence of significant blunt head trauma, just the Veteran's recollection of loss of consciousness after the truck tire exploded.  The examiner noted that over the years, the Veteran's wife noted mild, irritating lapse of memory but on close questioning, it appeared very minor.  The examiner noted that the Veteran was a binge drinker.  He further noted that the significant change in memory was in 2006, though still minor in severity.  

The examiner noted that there was a normal CT scan 2004 and one in 2006 both done in workup for an ear problems.  The examiner indicated that the second CT scan showed some scarring, possibly post traumatic though no other trauma is recalled by the Veteran.  The examiner indicated that the Veteran's significant change in his memory occurred after the head injury in 2008.  The examiner stated that therefore, while there is a direct relationship between the memory loss and the injury in 2008, the examiner could not say that the Veteran's current memory problems are directly related to the injury in 1968 and at the earliest, the memory problems began some 38 years after the service injury, which historically may have been a concussion.      
 
The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  

The Court indicated that the claims file "[was] not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id.  

The Board finds the October 2010 VA medical opinion to have great probative weight because the VA examiner performed the most comprehensive evaluation of the Veteran and review of the pertinent medical evidence of record.  The VA examiner reviewed the Veteran's entire medical history and examined the Veteran before rendering a medical opinion.  The examiner provided reasons and bases for the opinion and pointed to the evidence of record which supports the opinion.  The VA medical opinion is consistent with the evidence of record.  

There is medical evidence which supports the VA medical opinion that the Veteran's current post-concussive syndrome, moderate traumatic brain injury, and right traumatic peripheral vestibulopathy are residuals of the head injury due to the March 2008 fall.  The April 1, 2008 discharge summary from S.R.M. hospital indicates that the discharge diagnoses included status post fall 12 feet off a truck, positive loss of consciousness, and a closed head injury with negative CT scan of the brain for intracranial injury.  A July 2008 Neurological Spine Clinic evaluation report indicates that the Veteran reported that since the fall on March 31, he had dizziness and blurred vision.  The impression was possible traumatic peripheral vestibulopathy, mild persistent post concussive syndrome, status post fracture of the left ribs 2 through 4, status post left scapular fracture, and PTSD.  A November 2008 Brain Rehabilitation Medicine Consultation report indicates that the diagnoses secondary to the March 31, 2008 fall are moderate traumatic brain injury with axonal shearing noted on MRI, and right traumatic peripheral vestibulopathy.  There is also medical evidence of record which shows that the Veteran has a longstanding history of alcohol abuse.  See the VA treatment records dated in May 2001, January 2004, June 2005, and December 2005.  The December 2005 VA psychiatric examination report indicates that the Veteran's alcohol use could be contributing to the Veteran's difficulty with memory and attention.   

With resolution of the benefit of the doubt in the Veteran's favor, the Board finds that the October 2010 VA medical opinion clearly establishes that the Veteran's current post concussive syndrome is due to the March 2008 injury and is not caused by the head injury in service.  The more probative medical evidence of record establishes a medical nexus between the current post-concussive syndrome and the Veteran's March 31, 2008 head injury.

The Veteran asserts that the disability due to a head injury was caused by a service-connected disability.  The Veteran argues that his service-connected left shoulder disability caused the injury on March 31, 2008 and this led to a post-concussive syndrome.  See the June 2009 VA Form 9.  

Affording the Veteran the benefit of the doubt, the Board finds that the evidence establishes that it is as likely as not that the service-connected left shoulder disability caused the accident on March 31, 2008 and this led to a post-concussive syndrome.  

The evidence of record shows that the Veteran sustained injuries due to a fall on March 31, 2008.  An emergency responder record indicates that the Veteran had a 12 foot fall with positive loss of consciousness and shoulder, chest and abdominal pain.  The narrative indicates that the Veteran was loading a truck and fell off of the bed of the truck, 10-12 feet, landing on his left side. 

A March 31, 2008 emergency room record indicates that the Veteran fell 12 feet off a truck while loading lumbar.  The record indicates that the Veteran had a former left shoulder injury and dislocation.  

A discharge summary from S.R.M. hospital indicates that the Veteran "was loading a truck when he fell off the truck bed approximately 10-12 feet, landing on his left side."  The Veteran had a loss of consciousness for approximately 30 minutes after the fall and had a period of confusion.  The Veteran was transferred to S.R.M. Hospital for further evaluation and care.  The Veteran was evaluated by a trauma surgeon and an orthopedic surgeon.  It was noted that the Veteran had a prior left shoulder injury and chronic back pain while in Vietnam.  The discharge diagnoses included status post fall 12 feet off a truck, positive loss of consciousness, closed head injury with negative CT scan of the brain for intracranial injury, left rib fractures 2 through 4, left scapular fracture, and longstanding osteoarthritis secondary to chronic anterior instability of the left shoulder with degenerative joint disease per x-ray examination.  

The discharge summery indicates that the CT scan of the head revealed a left posterior cephal-hematoma without any evidence of acute intracranial injury.  CT scan of the chest revealed a left scapular wing committed fracture.  Left second through fourth rib fractures were revealed.  X-ray examination of the left shoulder revealed a left scapular fracture with advanced degenerative changes in the left shoulder area.  There were some bony fragments along the glenoid margin which were somewhat unusual in this configuration but on CT scan, it appeared corticated and most likely related to prior injury as opposed to an acute fracture.  

An April 1, 2008 report of general history and physical examination indicates that the Veteran reported that he was unloading trusses for a house and fell at least 12 feet.  It was noted that according to the Veteran, upon arrival, he recalled the entire event.  The Veteran described some left shoulder and arm pain.  The impression was status post fall with a positive loss of consciousness as well as rib fractures 2 though 4 on the left side and a scapular fracture.  

An April 1, 2008 orthopedic consultation report indicates that the Veteran was status post a fall with left shoulder pain.  The assessment was longstanding left shoulder osteoarthritis secondary to chronic anterior instability and scapula fracture.    

The discharge summary indicates that the Veteran was initially admitted to the orthopedic floor and observed.  It was noted that he remained stable from a neurological and orthopedic perspective.  He continued to show good improvement with his physical therapy and his medical issues remained stable.  On the day of discharge, he had a normal neurological examination and normal vital signs and he was tolerating a regular diet.  On examination, it was deemed that it was safe for the Veteran to be discharged home with outpatient follow-up.  

The Veteran first indicated that his service-connected left shoulder disability caused the fall on March 31, 2008 in an April 3, 2008 statement.  In an April 3, 2008 statement submitted to the RO, the Veteran indicated that his left shoulder gave out causing him to fall.  The Veteran stated that he broke his service-connected left shoulder.  The Veteran indicated that he was filing a claim for an increase in his service-connected left shoulder.  

The record shows that at the time of the March 31, 2008 injury, service connection was in effect for left shoulder recurrent dislocation and a 30 percent rating was assigned from January 5, 1999.  The most recent VA examination of the left shoulder dated in May 2001 indicates that there was limited motion of the left shoulder and arm with moderate pain on motion.  The left shoulder was tender at the trapezius muscle and there was mild tenderness at the bicipital groove.  The examiner indicated that the veteran had a history of multiple dislocations in the military and since.  The examiner indicated that the left shoulder had been stable in the last ten years because the Veteran had been careful with it and he continued to have moderate pain in the glenohumeral joint area due to scarring from the multiple dislocations and some chronic rotator cuff impingement and tendonitis.  There was moderate pain in the acromioclavicular joint due to degenerative arthritis.    

An April 4, 2008 occupational health report indicates that the Veteran's chief complaint was left shoulder pain, fractured ribs, and post concussion.  Regarding the history of the present injury, the Veteran gave a history of having fallen approximately 12 feet from his truck to the ground on March 31, 2008.  

An April 22, 2008 VA examination report indicates that the Veteran indicated that he had pain in the left shoulder since the 1968 dislocation in service.  He denied having any injuries to the left shoulder before the recent injury on March 31, 2008.  It was noted that the recent injury involved a fall of about 12 feet from his truck.  There was fracturing of several ribs and a fracture of the left scapula.  The left shoulder joint did not dislocate and the shoulder joint area was not injured much; most of the damage was to the scapula.  The assessment was left shoulder with a history of glenohumeral dislocation in the military with persistent instability since.  The examiner noted that the joint progressed to arthritis and the Veteran had continued left shoulder pain as it existed before the recent injury of March 2008.  The diagnosis was post traumatic degenerative arthritis with continued instability of the left shoulder diagnosed as recurrent subluxation and recurrent dislocation.  The examiner also noted that the left shoulder was injured in the fall in March 2008, there was a fracture of the left scapula, the increased left shoulder pain was mostly in the scapular area, and this increased pain was diagnosed as a healing fracture.   

An April 23, 2008 occupational health record indicates that the Veteran reported additional information regarding the fall on March 31, 2008.  The Veteran stated that they were loading his rig with beams.  He thought they were loaded too high and he climbed up on some beams to try to measure the height of his load.  He stated that when he was 12 feet up, he fell backwards and fell onto the trailer, hitting his left scapular area and his head.  The Veteran indicated that in 1968, he dislocated his left shoulder while in Vietnam.  He stated that when he came home, he had two or three recurrences of shoulder dislocation, at least partially.  He stated that he was seen at R. Medical Center at that time and was given a shoulder immobilizer to use at night, and his recurrent symptoms to his left shoulder did not continue.  The Veteran reported that he had not seen a doctor for his left shoulder for a number of years and he has had no prior symptoms to his left shoulder for about 30 years prior to March 31, 2008.  Regarding his work history, the Veteran reported that he has been a truck driver for 18 years, he throws straps and usually hauls wood.  

A July 2008 Neurological Spine Clinic evaluation report indicates that the Veteran reported that he fell off his flatbed truck on March 31, 2008.  He estimated that he fell 12 feet and when he landed, he was knocked out for about 30 minutes; he broke three ribs and broke his left scapula.  The Veteran reported that since then, he had dizziness and blurred vision.  The impression was possible traumatic peripheral vestibulopathy, mild persistent post concussive syndrome, status post fracture of the left ribs 2 through 4, status post left scapular fracture, and PTSD.  

A July 2008 Rehabilitation Medicine Physicians of S.O. evaluation report indicates that the Veteran was referred for evaluation of left shoulder pain and low back pain.  The report indicates that the Veteran's injuries occurred while working on March 31, 2008.  It was noted that the Veteran was a truck driver and the last thing he remembers was trying to climb up onto the top of the load of his truck about 12 feet high and the next thing was waking up flat on his back.  

An August 2008 evaluation report from the M. Neurological and Spine Clinic shows an assessment of persistent post concussive syndrome with axonal shear injury visible on the head MRI; traumatic right peripheral vestibulopathy, status post fall off a flatbed truck on March 31, 2008, status post fractures of the left ribs #2 through #4 as a result of a fall mentioned above as well as a left scapular fracture, and PTSD.  The neurologist indicated that the 12 foot fall from the flatbed truck on March 31, 2008 may very well be the origin of traumatic vestibulopathy as well as his persistent post concussion syndrome.  The neurologist further noted that the Veteran also suffered from a "tire explosion" in the Vietnam war where he was thrown from distance and also may have developed some of his diffuse axonal injuries from that event.  

An August 2008 neuropsychological evaluation report indicates that for several months after the March 31, 2008 injury, the Veteran felt dizzy and had blurred vision which he attributed to Percocet.  He reported that the dizziness improved when he decreased Percocet usage.    

In an August 2008 statement, the Veteran's private physician stated that on March 31, 2008, the Veteran was climbing on onto a load on his truck, and after climbing to the first (approximately 4 foot) level, he put his hands on the top of the next level and pushed down as he was jumping up.  The physician indicated that the Veteran's left shoulder buckled, throwing him completely off the truck and rendering his unconscious.  

A November 2008 Brain Rehabilitation Medicine Consultation report indicates that the Veteran reported that seven months previously, he was climbing up on his flatbed truck on a ladder when he felt his left arm slip and this caused him to fall backwards falling on his left side, striking his left shoulder, and the left side of his head.  It was noted after the injury, the Veteran had significant problems with his balance and was found to have right traumatic peripheral vestibulopathy.  The Veteran underwent neurological evaluation and MRI demonstrated sub cortical white matter abnormalities which he felt were consistent with traumatic brain injury; these were most prominent in the superior and anterior left temporal lobe and which was consistent with axonal shearing.  It was further noted that the Veteran underwent neuropsychological testing which was completed in September 2008.  The neuropsychological testing revealed that the Veteran had problems with short term memory, decreased attention, and impaired concentration.  Speech therapy was recommended to address these issues.  

The Veteran reported having blurred vision since the accident, his balance was impaired, and he was dizzy if he looked up or if he got things off the floor.  He still had significant left shoulder pain and back pain.  The diagnoses secondary to the March 31, 2008 fall in pertinent part are moderate traumatic brain injury with axonal shearing noted on MRI, and right traumatic peripheral vestibulopathy.  

Occupational health records dated in February 2009 and March 2009 show diagnoses of concussion with post concussive syndrome and cognitive deficits including short term memory loss and significantly improving vertigo.     

A February 2009 VA examination report indicates that the Veteran reported having recurrent dislocations of the left shoulder since service with the last dislocation in March 2008.  

In a June 2009 VA Form 9, the Veteran stated that if his left shoulder had not given out, he would not have fallen and broken 3 ribs, his left scapula and rendered him unconscious.  

At the hearing before the Board in February 2010, the Veteran described the March 31, 2008 injury. He stated that he was hauling a load of beams, and they were trying to overload him and load him over height.  The Veteran indicated that he was going up on the top of the load to tell the guy up there that they could not put any ore up there.  The Veteran stated that when he got up to the top, it was right about 14 feet, and he put both hands to jump up because he was stepping up, and then, it was only like 4 feet up, he put his hands down and his left shoulder just gave away. The Veteran stated that he fell right backwards from there, clear down on the bed of the trailer, and he was knocked out and he broke his ribs and shoulder.  

The Veteran stated that he was forced into retirement for brain damage.  He asserts that the brain injury was accumulated.  The Veteran indicated that his left shoulder dislocated three or four times when he first came home from service and the guy in the hospital showed him how to put it back in the joint. He stated that it has been years since his left shoulder dislocated before the March 2008 injury.  He stated that a month before the injury, he had a burning in the left shoulder when he was putting on tire chains. 
   
The Veteran's spouse stated that on March 31, 2008, the Veteran called her on the phone and said his shoulder dislocated and they were rushing him to the hospital because he fell.  

The Board must assess the competency and credibility of lay statements.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.

If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence of record including in-service records documenting in-service injury or disability, if any.  Robinson, Id.

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The Board finds that the Veteran is competent to report how the March 31, 2008 injury occurred up until the point of time when he lost consciousness.  The Veteran and other lay persons are competent to describe first-hand events and to report observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

The Board finds that the Veteran's statements regarding his account that the left shoulder disability dislocated or gave way and caused the fall from the truck on March 31, 2008 are credible.  

In an April 3, 2008 statement, the Veteran asserted that the service-connected left shoulder disability caused him to fall off the truck and sustain injuries on March 31, 2008.  He first reported this occurrence of events when he filed a claim for increased compensation for the service-connected left shoulder disability on April 3, 2008.  He also reported these events on April 23, 2008 when examined by occupational health, in the substantive appeal dated June 2009, and at the hearing before the Board in February 2010.  The statements made on April 3, 2008 were made three days after the injury and are essentially contemporaneous to the injury.  

The Board finds that the evidence is in equipoise as to whether the service-connected left shoulder disability caused the March 31, 2008 injury which led to the head injury to include the post concussive syndrome.  There is competent evidence both for and against the claim on appeal.  Affording the Veteran the benefit of the doubt, the Board finds that the evidence establishes that it is as likely as not that the Veteran's service-connected left shoulder disability caused the Veteran to fall from a truck on March 31, 2008 and sustain a head injury to include a post-concussive syndrome.  It is as likely as not that the currently demonstrated residual disability due to a head injury to include a post-concussive syndrome is proximately due to and caused by the Veteran's service-connected left shoulder disability.  Therefore, service connection for a residual disability due to a head injury to include post-concussive syndrome is warranted on a secondary basis.    


ORDER

Entitlement to service connection for residual disability due to a head injury to include post concussive syndrome on a secondary basis is granted.   


REMAND

The Veteran asserts that he is entitled to a temporary total rating based upon his hospitalization from March 31, 2008 to April 1, 2008.  The Veteran asserts that the March 31, 2008 post-service injury was caused by his service-connected left shoulder disability and caused injury to the service-connected left shoulder.  The Veteran asserts that he is entitled to a temporary total rating based upon convalescence until he is able to return to work.  

As discussed in detail above, the Board found that service connection for a residual disability due to a head injury to include post-concussive syndrome is warranted on a secondary basis.  The Board found that the evidence establishes that it is as likely as not that the Veteran's service-connected left shoulder disability caused the Veteran to fall from a truck on March 31, 2008 and sustain a head injury to include a post-concussive syndrome. 

The RO has not considered entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29 and § 4.30 in light of the grant of service connection for residuals of a head injury to include post-concussive syndrome.  When the RO denied this claim in a July 2008 rating decision, service connection was not in effect for a residual disability due to a head injury to include post-concussive syndrome.  

The Board is precluded from addressing this matter in the first instance as it may be prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the veteran has been given adequate notice to respond and, if not, whether he has been prejudiced thereby).  Thus, the issue of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29 and § 4.30 for the service-connected residual disability of a head injury to include post-concussive syndrome is remanded to the RO for adjudication.  

The RO must contact the Veteran and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA clinical records showing treatment of the service-connected residuals of the head injury since March 31, 2008.  The RO should make an attempt to obtain copies any treatment records from an treatment source identified by the Veteran.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO must contact the Veteran and have him identify all sources of VA and/or non-VA medical treatment for the service-connected residual disability due to a head injury to include post-concussive syndrome.  

Legible copies of all outstanding clinical records should be associated with the Veteran's claims file.  

The letter should invite the Veteran to submit any pertinent medical evidence or treatment records in support of his claim.  

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


